ACCEPTED
                                                                                                      12-15-00082-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                11/13/2015 3:17:39 PM
                                                                                                            Pam Estes
                                                                                                               CLERK

                                      No. 12-15-00082-CR

 DAVID MARK DAVIS II                             §          IN THE COURT OF APPEALS
                                                                                 FILED IN
                                                 §                        12th COURT OF APPEALS
 v.                                              §        TWELFTH              TYLER,
                                                                        JUDICIAL       TEXAS
                                                                                   REGION
                                                 §                        11/13/2015 3:17:39 PM
 STATE OF TEXAS                                  §                         TYLER,PAMTEXAS
                                                                                      ESTES
                                                                                   Clerk


             APPELLANT'S NOTICE OF CHANGE OF MAILING ADDRESS

     Appellant, David Mark Davis II, files this notice of change of mailing address with the clerk
of the court.

      1) Appellant’s current mailing address should be changed to:

                   David Mark Davis II
                   PO Box 530908
                   Harlingen, Texas 78553

      2) Appellant’s physical address has not changed and should remain 905 N. Loop 499, Apt.
         525; Harlingen, Texas 78550.


                                                             Respectfully Submitted,




                                                             David Mark Davis II
                                                             Appellant, Pro Se



                                CERTIFICATE OF SERVICE

    I certify that at the time of filing, a copy of the foregoing Notice was served on The State
of Texas through counsel of record, Mr. Ed Jones, by email to ejones@angelinacounty.net.




                                                  _________________________
                                                      David Mark Davis II